Opinion issued August 23, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00258-CV
                           ———————————
                    KAREN KRISTINE SILVIO, Appellant
                                        V.
  JO-LYNN BOGGAN, ADMINITRATRIX OF THE ESTATE OF SYBIL
                CHRISTINE SILVIO, Appellee


                   On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-15418


                         MEMORANDUM OPINION

      Appellant, Karen Kristine Silvio, attempts to appeal from the trial court’s

March 21, 2016 order granting a plea to the jurisdiction filed by appellee, Jo-Lynn

Boggan, Adminitratrix of the Estate of Sybil Christine Silvio. We dismiss.
      The trial court issued an “Order sustaining Defendant’s Plea to Jurisdiction”

on March 21, 2016. On March 22, 2016, appellant filed a notice of appeal of the

trial court’s order. On April 19, 2016, the trial court issued an “Order Reinstating

Case” which stated that the trial court’s March 21, 2016 order was vacated and set

aside and that the case was “reinstated on the docket of this Court.” On June 7, 2016,

the Clerk of this Court issued a notice that this Court might dismiss this appeal for

want of jurisdiction unless appellant filed a response within 10 days of the notice

explaining how this Court had jurisdiction over this appeal. Appellant did not

adequately respond to the notice.

      Generally, a Texas appellate court has jurisdiction to consider only an appeal

from a final judgment. Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex.

1992). However, appellate courts have jurisdiction to consider immediate appeals

of interlocutory orders if a statute explicitly provides appellate jurisdiction. Stary v.

DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998); New York Underwriters Ins. Co. v.

Sanchez, 799 S.W.2d 677, 679 (Tex. 1990); see also TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014 (West Supp. 2015) (statutory list of appealable interlocutory orders).

      Because the trial court vacated and set aside its order granting defendant’s

plea to the jurisdiction, the record does not contain a final judgment or other

appealable order. Accordingly, we dismiss this appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a). We dismiss any pending motions as moot.


                                           2
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                        3